


110 HR 1138 : To designate the Federal building and

U.S. House of Representatives
2007-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1138
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 27, 2007
			 Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To designate the Federal building and
		  United States courthouse located at 306 East Main Street in Elizabeth City,
		  North Carolina, as the J. Herbert W. Small Federal Building and United
		  States Courthouse.
	
	
		1.DesignationThe Federal building and United States
			 courthouse located at 306 East Main Street in Elizabeth City, North Carolina,
			 shall be known and designated as the J. Herbert W. Small Federal
			 Building and United States Courthouse.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Federal building
			 and United States courthouse referred to in section 1 shall be deemed to be a
			 reference to the J. Herbert W. Small Federal Building and United States
			 Courthouse.
		
	
		
			Passed the House of
			 Representatives March 26, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
